Case 8:21-cv-00338-CJC-ADS Document 39-10 Filed 07/09/21 Page 1 of 2 Page ID #:403



    1 BENJAMIN SADUN (287533)
    2 benjamin.sadun@dechert.com
      DECHERT LLP
    3 US Bank Tower, 633 West 5th Street,
    4 Suite 4900
      Los Angeles, CA 90071-2013
    5 Phone: (213) 808-5721; Fax: (213) 808-5760
    6
      KATHLEEN N. MASSEY (admitted pro hac vice)
    7 kathleen.massey@dechert.com
    8 Three Bryant Park
      1095 Avenue of the Americas
    9 New York, NY 10036
   10 Phone: (212) 698-3500; Fax: (212) 698 3599
   11 Attorneys for Defendant
   12
                          UNITED STATES DISTRICT COURT
   13                    CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION
   14
   15 JANE DOE on behalf of herself and all     CASE NO. 8:21-CV-00338-CJC-ADS
      other similarly situated,
   16              Plaintiffs,                  Judicial Officer: Cormac J. Carney
                                                Courtroom:        9B
   17        v.
   18
      MINDGEEK USA INCORPORATED,               [PROPOSED] ORDER GRANTING
   19 MINDGEEK S.A.R.L., MG
                                               DEFENDANTS’ MOTION FOR A
   20 FREESITES, LTD (D/B/A                    PARTIAL STAY OF DISCOVERY
      PORNHUB), MG FREESITES II, LTD,
   21 MG CONTENT RT LIMITED, AND
                                              Hearing Date: August 9, 2021
   22 9219- 1568 QUEBEC, INC. (D/B/A
      MINDGEEK),
   23            Defendants.
   24
   25
   26
   27
   28
Case 8:21-cv-00338-CJC-ADS Document 39-10 Filed 07/09/21 Page 2 of 2 Page ID #:404



    1         Defendants’ Motion for a Partial Stay of Discovery was heard on August 9,
    2
        2021 at 1:30 P.M. by this Court. Having considered all papers filed in support of
    3
    4 and in opposition to the Motion for a Partial Stay of Discovery, oral arguments of
    5 counsel, and all other pleadings and papers on file herein, IT IS HEREBY
    6
      ORDERED that Defendants’ Motion is GRANTED.
    7
    8       Accordingly, discovery is partially stayed, suspending Defendants’ obligation

    9 to respond to the already served discovery requests and the service of all further
   10
      discover requests pending the Court’s ruling on Defendants’ Motion to Dismiss filed
   11
   12 under Fed. R. Civ. P. 12(b).
   13         IT IS SO ORDERED.
   14
   15
   16 Dated: ______________                                _________________________
                                                           Honorable Cormac J. Carney
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 1                    CASE NO. 8:21-CV-00338
                        [PROPOSED] ORDER DISMISSING PLAINTIFF’S COMPLAINT
